Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
TEHC, LLC, ) Date: April 14, 2009

(CCN: 10-7790), )
)
Petitioner, )
)

-V.- ) Docket No. C-08-719

) Decision No. CR1941
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, TEHC, LLC (Petitioner or TEHC), is a home health agency (HHA) located in
Fort Lauderdale, Florida. Until its termination on August 6, 2008, TEHC was certified to
participate in the Medicare program. Following a survey completed May 8, 2008, the
Centers for Medicare and Medicaid Services (CMS) terminated TEHC’s program
participation because it failed to maintain substantial compliance with five conditions of
participation. Petitioner here challenges its termination, and CMS moves for summary
judgment.'

For the reasons discussed below, I find that summary judgment is appropriate. Petitioner
does not challenge CMS’s determination that it was not in substantial compliance with all
Medicare conditions of participation at the time of its survey, and CMS was therefore
authorized to terminate its Medicare provider agreement.

' With its motion CMS filed a brief (CMS Br.) and eight proposed exhibits (CMS Exs.
1-8). Petitioner has filed a response (P. Response), brief (P. Br.) and ten proposed
exhibits (P. Exs. 1-10).
Discussion

A, CMS is entitled to summary judgment because the undisputed facts establish
that TEHC failed to maintain substantial compliance with all Medicare
conditions of participation, and CMS is therefore authorized to terminate is
program participation.”

Summary judgment is appropriate here because this case turns on a question of law and
presents no genuine dispute as to any material fact. Anderson v. Liberty Lobby, 477 U.S.
242, 247-48 (1986); Livingston Care Center v. United States Department of Health and
Human Services, 388 F. 3d 168, 173 (6" Cir. 2004).

An HHA is a public agency or private organization that “is primarily engaged in
providing skilled nursing services and other therapeutic services” to patients in their
homes. Social Security Act (Act) section 1861(0). It may participate in the Medicare
program as a provider of services if it meets that statutory definition and complies with
certain requirements, called conditions of participation. Act, sections 1861(0), 1891; 42
C.F.R. Part 484; 42 C.F.R. § 488.3. On the other hand, CMS, acting on behalf of the
Secretary of Health and Human Services, may terminate a provider agreement based on
the provider’s failure to comply with provisions of section 1861 or the regulations
governing its program participation. Act, section 1866(b)(2); 42 C.F.R. § 489.53(a)(1).

Here, on May 8, 2008, the Florida Agency for Health Care Administration (State
Agency) completed a recertification survey. CMS Ex. 1. Based on the survey findings,
CMS determined that TEHC was not in substantial compliance with five conditions: 42
C.F.R. § 484.10 (patient rights); 42 C.F.R. § 484.18 (acceptance of patients, plan of care,
and medical supervision); 42 C.F.R. § 484.30 (skilled nursing services); 42 C.F.R. §
484.48 (clinical records); and 42 C.F.R. § 484.55 (comprehensive assessment of
patients).

Petitioner has not challenged the May 2008 survey findings. Its hearing request focuses
solely on the HHA’s efforts to complete and submit an acceptable plan of correction and
to make “substantial changes to its operation in order to comply with federal
requirements.” CMS Ex. 7; see also, P. Ex. 8 (Nord Decl.).

When a provider’s Medicare participation is terminated because of alleged
noncompliance, “the critical date for establishing compliance is the survey date, not the
subsequent effective date of the termination.” Carmel Convalescent Hospital, DAB No.
1584, at 12 (1996); Rosewood Living Center, DAB No. 2019, at 11 (2006). A provider’s
efforts to bring itself into compliance after the date of the resurvey are “completely

> My findings of fact and conclusions of law are set forth, in italics and in bold, in the
discussion captions.
irrelevant to the facility’s appeal of [CMS’s] determination to terminate.” Carmel, DAB
No. 1584, at 13.°

The Board in Carmel noted that a provider’s participation is determined by means of a
state survey. Inasmuch as a facility entering the program may participate no earlier than
the date on which the onsite survey establishes compliance (42 C.F.R. § 489.13(a)), its
participation is terminated based on the findings at the time of the survey. The
regulations require CMS to rely on the survey agency’s finding which “necessarily relate
to the status of the facility as of the date of the survey.” The Board also pointed out that,
as a practical matter, relying on a date after the survey “could cause a never-ending cycle
of resurveys based on unsubstantiated claims of compliance by a facility as of the later
date.” Carmel, DAB No. 1584, at 13.

Because Petitioner does not dispute that it was not in substantial compliance with all
conditions of participation on the date of the survey, CMS had the authority to terminate
its Medicare participation, and is entitled to summary judgment.

B. Petitioner is not entitled to an opportunity to correct.

In reaching this decision, I recognize CMS’s discretion to afford providers an opportunity
to correct deficiencies prior to termination. See, 42 C.F.R. § 488.28 (A deficient provider
may continue to participate only if the facility has “submitted an acceptable plan of
correction for achieving compliance within a reasonable time.”) Here, CMS afforded
Petitioner such an opportunity. However, because CMS is not required to afford a
provider the opportunity to correct a condition-level deficiency before terminating its
program participation, Petitioner’s claims to have submitted an acceptable plan of
correction are simply irrelevant.’ See, Community Home Health, DAB No. 2134, at 14
(2007); Excelsior Health Care Services, Inc., DAB No. 1529, at 6-7 (1995).

Finally, I note that, although Petitioner submitted two plans of correction (a plan and a
revised plan), CMS rejected the first as unacceptable and the second (submitted the day
after termination) as untimely, so TEHC was not afforded a follow-up survey. CMS Exs.
2, 4, 5. Petitioner bases this appeal on CMS’s refusal to accept its revised plan of

> Carmel involved a long-term care facility (SNF/NF), whose governing rules are not
completely identical to those of other providers (compare, e.g. 42 C.F.R. § 488.28 with
42 C.F.R. § 488.402). However, as I explained in an earlier decision, the Board based its
conclusions on rules applicable to all providers. Therapy Management Services, Inc.
d/b/a CompRehab, DAB CR1892, at 4-5 (2009).

+ T note that Petitioner has not even alleged that it achieved substantial compliance prior
to the termination date; it only claims to have submitted a corrective action plan that
CMS should have considered. P. Br. at 5.
correction. But, notwithstanding the considerable time the parties have dedicated to the
merits of CMS’s determination to reject TEHC’s revised plan, that determination is
wholly within CMS’s discretion and I simply have no authority to review it.

A provider dissatisfied with an initial determination — which includes the termination of a
provider agreement in accordance with section 489.53 — may request a hearing, and
hearings are conducted in accordance with procedures set forth in 42 C.F.R. Part 498. 42
C.F.R. §§ 498.5, 489.53(e). Only initial determinations are appealable. The regulations
list actions that are initial determinations and thus subject to appeal. The determination
to reject a provider’s plan of correction is not listed as an initial determination and is
therefore not reviewable in this forum. 42 C.F.R. § 498.3(b); On-Call Nursing of Alaska,
DAB CR1142, at 3-4 (2004); see also, HRT Laboratory, DAB No. 2118, at 11 (2007)
(same reasoning applied to a clinical laboratory); Hermina Traeye Memorial Nursing
Home, DAB No. 1810, at 13 (2002) (In affirming the termination of a SNF, “ALJ
properly concluded that he lacked authority to adjudicate the question of whether [CMS]
abused its discretion in deciding to reject the POC.”)

Conclusion

Because no one disputes that, at the time of its May 2008 survey, TEHC was not in
substantial compliance with Medicare conditions of participation, CMS was authorized to
terminate its provider agreement. I therefore grant CMS’s motion for summary
judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

